Case 4:20-cv-00980-KPJ Document 37-3 Filed 04/28/21 Page 1 of 2 PageID #: 255




                                            Exhibit B

                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

                                                   )
 MORINVILLE,                                       )
                                                   )
                Plaintiff,                         )
                                                   )       Case No. 20-cv-00980-ALM-KPJ
                v.                                 )
                                                   )
 OVERWATCH DIGITAL HEALTH, INC.
                                                   )
 ET. AL,
                                                   )
                Defendants.                        )
                                                   )

          CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDORS

I hereby affirm that:

       Information, including documents and things, designated as “Confidential Information,”

or “Confidential Attorney Eyes Only Information,” as defined in the Protective Order entered in

the above-captioned action (“Protective Order”), is being provided to me pursuant to the terms and

restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to comply with and to be

bound by its terms.

       I submit to the jurisdiction of this Court for enforcement of the Protective Order.

       I agree not to use any Confidential Information or Confidential Attorney Eyes Only

Information disclosed to me pursuant to the Protective Order except for purposes of the

above-captioned litigation and not to disclose any of this information to persons other than those

specifically authorized by the Protective Order, without the express written consent of the party

who designated the information as confidential or by order of the presiding judge.

CONFIDENTIALITY AGREEMENT PAGE 1
Case 4:20-cv-00980-KPJ Document 37-3 Filed 04/28/21 Page 2 of 2 PageID #: 256




                                         _________________________________
                                                        Signed



                                         _________________________________
                                                     Printed Name



                                         _________________________________
                                                         Date




CONFIDENTIALITY AGREEMENT PAGE 2
